Citation Nr: 1616612	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  06-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for sinusitis prior to August 13, 2009, and in excess of 30 percent from August 13, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from September 1993 to April 1997.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for sinusitis and assigned an initial 10 percent rating, effective December 12, 2003.  

This matter was remanded by the Board in July 2009.  In April 2010, the rating for sinusitis was increased to 30 percent, effective August 13, 2009.  The Board again remanded this matter in March 2015.


FINDINGS OF FACT

1.  Prior to August 13, 2009, the Veteran's sinus disability was manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2.  At no time during the appeal period has the Veteran's sinus disability been manifested by osteomyelitis following radical surgery, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

3.  The Veteran's sinusitis is manifested by hoarseness and inflammation of the vocal cords.



CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the criteria for a disability rating of 30 percent, but no higher, for a sinus disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2015).

2.  The criteria for a separate 10 percent rating for chronic laryngitis associated with sinusitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Veteran's appeal arises from his disagreement with the initial rating assigned for his sinus disability.  The Courts have held that once service connection is granted, the claim is substantiated, and additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and post-service treatment records have been obtained.  He has also been afforded VA examinations.  

The Board is cognizant that the Veteran has been in receipt of private treatment during the period on appeal.  However, he has not provided authorizations for the release of those records, despite being provided such a release in March 2004.  The RO attempted to obtain authorization from the Veteran to acquire those outstanding records and the Veteran responded in a May 2013 statement by stating that he "waived the instruction."  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board notes that actions requested in prior remands have been undertaken, inasmuch as the RO attempted to obtain private treatment records and a report of what now appears to be a nonexistent November 2007 VA examination; obtained ongoing VA treatment notes; and provided the Veteran with a new VA examination that included x-rays.  To the extent that x-rays were not obtained in conjunction with the October 2015 VA examination, the record shows that it is because the Veteran failed to report for his scheduled sinus x-rays on October 12, 2015, and as of February 2016, had not returned to VA to have them done.  See Wood, supra. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

II. Analysis

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's sinusitis is rated as 10 percent disabling for the period prior to August 13, 2009, and 30 percent disabling thereafter.  He contends that higher ratings are warranted.  

The Veteran's sinus disability is rated pursuant to Diagnostic Code 6513 pertaining to chronic maxillary sinusitis.  Sinusitis is rated under the General Formula for Sinusitis, which assigns a 10 percent disability rating when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A higher 30 percent disability rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is assignable following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, General Rating Formula for Sinusitis.  In a Note, the General Rating Formula defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.  Id.  

Following a review of the record, the Board finds that for the period prior to August 13, 2009, a higher 30 percent rating is warranted.  While the evidence during that period does not show any incapacitating episodes of sinusitis, it does support that the Veteran experienced at least six non-incapacitating episodes of sinusitis a year characterized by headaches, pain, and purulent discharge or crusting.  In this regard, a November 2005 VA examiner noted the Veteran's chronic sinusitis to be manifested by moderate-to-severe facial headaches and purulent drainage several times monthly.  Also noteworthy is that, at the time of the examination, physical examination revealed sinus tenderness to palpation and crusting and thick white mucous in the right nostril.  The examiner also noted the posterior pharynx to be pink with lymphoid patches consistent with chronic drainage.  The Veteran's reports during the November 2005 VA examination are consistent with not only the physical examination that time, but also his reports during the subsequent December 2009 VA examination for sinusitis upon which the 30 percent rating was based for the period since August 13, 2009.  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that for the period prior to August 13, 2009, the Veteran's sinusitis was manifested by at least six non-incapacitating episodes a year involving headaches, pain, and purulent discharge or crusting, to warrant a higher 30 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6513, General Rating Formula for Sinusitis.

However, the Board finds that at no time since the effective date of service connection has the Veteran's sinusitis more nearly approximated the criteria for a higher 50 percent rating under the General Rating Formula for Sinusitis.  Indeed, the record does not show that the Veteran has undergone radical surgery or repeated surgeries for his sinusitis.  Nor does the record show chronic osteomyelitis.  On the contrary, VA examination reports in November 2005, December 2009, and July 2015 are silent for findings of osteomyelitis or evidence of repeated or radical surgeries.  Instead, they show a history of septoplasty in 1998 to fix a deviated septum sustained in an accident in service in 1994.  Additionally, the December 2009 VA examiner expressly noted that there is no history of osteomyelitis, and the October 2015 VA examiner expressly noted that the Veteran has not undergone sinus surgery, to include radical surgery, and has not undergone repeated sinus-related surgical procedures.   Thus, even considering the Veteran's reports of "constant" symptoms and the December 2009 VA examiner's notation of "near constant" episodes, the Veteran has not had repeated sinus surgeries.  Thus, a higher rating is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 6513, General Rating Formula for Sinusitis.

The Board also finds that, notwithstanding the absence of repeated sinus surgeries, the Veteran's reported near constant sinusitis does not more nearly approximate a higher 50 percent rating.  The ongoing VA treatment records show that the Veteran did periodically seek treatment for sinus symptoms, which suggests that at times his symptoms increased to a degree of severity such that he felt treatment was necessary.  It can then be inferred that, even if such symptoms were present, they were not of such severity as to require treatment by a physician or antibiotics.  Additionally, the Board notes that, while the Veteran reports near constant headaches, he denied headaches during June 2011 VA treatment, and reported a current pain level of "0" on a 1 to 10 scale.  He similarly denied pain during November 2003, September 2008, July 2009, and August 2013 VA treatments.  Also probative is the Veteran's February 2009 report during a VA annual physical that he is doing well, despite his reported sinus symptoms, and no sinus symptoms were noted on physical examination.  

Indeed, the record shows that, even if the Veteran's sinus symptoms were nearly constant during the period on appeal, he was still quite active and able to function socially and recreationally.  During ongoing VA visits, he variously reported participation in swimming, bike riding, and running.  In February 2009, he reported swimming four times a week.  In July 2009, he reported a recent backpacking trip.  In July 2011, the Veteran reported that he is very active, outdoors a lot, mountain bikes, and hikes.  In July 2012, it was noted that he was leaving for a resort for a diving trip (and presumably flying) and he needed a medical clearance form.  At that time, it was noted that there are no medical conditions that would be considered incompatible with diving.  In January 2014, the Veteran was reportedly "very active" and "back to scuba diving now."  In July 2015, the Veteran reported that his job requires him to fly twice a month.

Thus, the most probative evidence of record supports that, even if the Board were to accept as credible the Veteran's reports of constant or near constant sinusitis, the impact of the sinus symptoms is not of such severity to warrant a higher 50 percent disability rating, regardless of the absence of repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.

However, the Board does find that the criteria for a separate 10 percent rating for laryngitis are met pursuant to Diagnostic Code 6516.  Under that diagnostic code, a 10 percent rating is warranted for chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane.  38 C.F.R. § 4.97, Diagnostic Code 6516.  Here, the December 2009 and July 2015 VA sinus examiners noted hoarseness, and the July 2015 examiner noted both constant hoarseness and inflammation of the vocal cords.  Thus, the criteria for a separate 10 percent rating for chronic laryngitis are met.  Id.  A higher 30 percent rating is not warranted under Diagnostic Code 6516, as the evidence does not show thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

The Board has also considered other potentially relevant diagnostic codes and finds that neither higher nor separate ratings are warranted beyond the 30 percent grant for the period prior to August 13, 2009 and the separate 10 percent rating for chronic laryngitis.  In this regard, Diagnostic Code 6522 for allergic rhinitis provides for a maximum 30 percent rating and thus, a higher rating is not available under that diagnostic code, even considering presence of polyps.  Additionally, there is no evidence of granulomatous rhinitis, bacterial rhinitis manifested by rhinoscleroma, injury to the pharynx with soft palate paralysis or absence, aphonia, or laryngeal stenosis.  Indeed, the VA examination reports support that the foregoing conditions are not applicable.  While the July 2015 VA examiner did mark "YES" for granulomatous conditions, it appears to be in error as she did not further indicate the presence of any specific granulomatous condition where prompted, and the record is otherwise negative for evidence of a granulomatous condition.  Thus, there is no higher or separate rating available under any other potentially relevant diagnostic code.  38 C.F.R. § 4.97, Diagnostic Codes 6519-6524. 

Finally, the Board has considered whether the Veteran's sinus disability has presented an exceptional or unusual disability picture at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence.

As detailed, the Veteran's sinus-related complaints and symptoms, including headaches, pain, purulent discharge, crusting, and hoarseness are contemplated by the Rating Schedule's established criteria, and the Board has considered the overall impact of his disability in granting a higher 30 percent rating for the period prior to August 13, 2009, a separate 10 percent rating for chronic laryngitis, and in finding that a higher 50 percent rating is not warranted at any time during the appeal period.  Despite reports of constant or near constant sinusitis and use of over-the-counter medication, the record shows that the Veteran only periodically sought treatment for his sinusitis with infrequent antibiotic treatment during the appeal period.  The Veteran was further able to be active throughout the period on appeal and participate in activities such as swimming and, notably, scuba diving, which presumably involves a significant degree of sinus pressure.  

The record also does not show frequent hospitalizations or marked interference with employment related to sinusitis.  During his July 2015 VA examination, the Veteran reported flying multiple times per month for work.  To the extent that the Veteran reported during a November 2005 VA examination that he was unable to pursue a career as a marine technician, which involved scuba diving, due to his sinus condition, he later reported to a June 2010 VA examiner that it was because of his history of colon cancer and colostomy bag/stoma that precluded such work.  In any event, the record shows that the Veteran was retrained in IT, is currently working, and is also continuing to dive and fly, despite his sinus condition.  Thus, the assigned rating is adequate, and the Board finds that no further analysis is necessary under Thun, 22 Vet. App. 111.  Referral under 38 C.F.R. § 3.321 is not warranted.  As the record also shows that the Veteran is working, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary. 

In sum, a 30 percent rating is warranted for the period prior to August 13, 2009, and a separate 10 percent rating is warranted for chronic laryngitis.  However, the preponderance of the evidence is against higher or separate ratings at any other time during the period on appeal; therefore, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  Gilbert, 1 Vet. App. at 54.





	(CONTINUED ON NEXT PAGE)




ORDER

For the period prior to August 13, 2009, a 30 percent disability rating for sinusitis is granted.

A separate 10 percent disability rating for chronic laryngitis is granted.

Since the effective date of service connection, a rating in excess of 30 percent for sinusitis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


